Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered October 7, 1999, convicting him of criminal possession of a weapon in the second degree, assault in the second degree, assault in the third degree, and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence that the defendant threatened to harm the victim’s three-year-old daughter was necessary background material which facilitated the jury’s understanding of the relationship among the parties, and helped the jury to understand the sequence of events culminating in the charged crime (see People v Till, 87 NY2d *494835; People v Gines, 36 NY2d 932; People v Jones, 293 AD2d 489; People v Farrington, 272 AD2d 624; People v Montana, 192 AD2d 623; cf. People v Ward, 62 NY2d 816; People v Cook, 42 NY2d 204; People v Tucker, 102 AD2d 535). Furthermore, the Supreme Court prevented any possible prejudice by giving a prompt instruction to the jury regarding the use to which it could put this evidence (see generally People v Berg, 59 NY2d 294; People v Young, 291 AD2d 578; People v Carver, 183 AD2d 907; People v Mulgrave, 163 AD2d 538).
The sentence imposed was not excessive (see People v Felix, 58 NY2d 156; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Ritter, J.P., Altman, H. Miller and Adams, JJ., concur. [See 180 Misc 2d 667.]